SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1004
CA 10-02025
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


PATRICIA J. CURTO, PLAINTIFF-APPELLANT,

                      V                                             ORDER

MARK DIEHL AND MELISSA SCHMIGEL,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


PATRICIA J. CURTO, PLAINTIFF-APPELLANT PRO SE.

HAGELIN KENT LLC, BUFFALO (VICTOR M. WRIGHT OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), dated December 22, 2009. The order denied the motion of
plaintiff seeking leave to reargue her opposition to defendants’
motion to vacate a default judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court